Filed Pursuant to Rule 424(b)(3) File No.: 333-148854 HINES REAL ESTATE INVESTMENT TRUST, INC. SUPPLEMENT NO. 5 DATED DECEMBER 12, TO THE PROSPECTUS DATED JULY 1, This prospectus supplement (“Supplement”) is part of and should be read in conjunction with the prospectus of Hines Real Estate Investment Trust, Inc., dated July 1, 2008 (the “Prospectus”),Supplements No. 3 dated October 22, 2008and No. 4, datedNovember 18, 2008. Unless otherwise defined herein, capitalized terms used in this supplement shall have the same meanings as in the Prospectus. The purposes of this Supplement are as follows: A. To provide an update on the status of our current public offering. B. To describe changes to our share redemption program. C. To provide information regarding distributions recently authorized by our board of directors. A. Status of our Current Public Offering As of
